DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Preliminary Amendment filed 1/25/2021.
Claims 1-20 have been cancelled.
Claims 21-46 are newly added.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 11,042,422 respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other.  A table below provides a comparison between the claims of the instant application and the US patent.

Instant Application No. 17/550452
US Patent No. 11,042,422
21. A method, implemented at a computer system that includes a processor, for generating a hybrid binary image, the hybrid binary image being executable under both a native application binary interface (ABI) and a compatibility ABI, the method comprising:
1. A method, implemented at a computer system that includes a processor, for generating a hybrid binary image, the hybrid binary image being executable under both a native application binary interface (ABI) and a compatibility ABI, the method comprising: 

based at least on identifying a first machine type of the native ABI, emitting the first machine type into a machine type field of the hybrid binary image, the machine type field being structured to be utilized when the hybrid binary image is loaded by a native process executing under the native ABI;
based at least on identifying a first function that is a non-foldable, emitting, into the hybrid binary image, both of (i) a first compiled version of the first function that is executable under the native ABI, and (ii) a second compiled version of the first function that is executable under the compatibility ABI;
based at least on identifying a first function that is non-foldable, emitting, into the hybrid binary image, both of (i) a first compiled version of the first function that is executable under the native ABI, and (ii) a second compiled version of the first function that is executable under the compatibility ABI;
based at least on identifying a second function that is foldable, emitting into the hybrid binary image a compiled version of the second function that is executable under both of the native ABI and the compatibility ABI, the compiled version of the second function being structured to call the first compiled version of the first function when the hybrid binary image is loaded by a native process executing under the native ABI; and 
based at least on identifying a second function that is foldable, emitting into the hybrid binary image a compiled version of the second function that is executable under both of the native ABI and the compatibility ABI, the compiled version of the second function being structured to call the first compiled version of the first function when the hybrid binary image is loaded by the native process; and 
emitting, into the hybrid binary image, a fixup table that is structured to be utilized when the hybrid binary image is loaded by a compatibility process executing under the compatibility ABI, the fixup table defining one or more transformations to memory loaded from the hybrid binary image, the one or more transformations including a first transformation that configures the compiled version of the second function to call the second compiled version of the first function instead of the first compiled version of the first function.
emitting, into the hybrid binary image, a fixup table that is structured to be utilized when the hybrid binary image is loaded by a compatibility process executing under the compatibility ABI, the fixup table defining a plurality of transformations to memory data loaded from the hybrid binary image, the plurality of transformations including: a first transformation that adjusts the machine type field to comprise a second machine type of the compatibility ABI; and 

a second transformation that configures the compiled version of the second function to call the second compiled version of the first function instead of the first compiled version of the first function.



37. A computer system for generating a hybrid binary image, the hybrid binary image being executable under both a native application binary interface (ABI) and a compatibility ABI, comprising: a processor; and a hardware storage device that stores computer-executable instructions that are executable by the processor to cause the computer system to at least: 
9. A computer system for generating a hybrid binary image, the hybrid binary image being executable under both a native application binary interface (ABI) and a compatibility ABI, comprising: a processor; and a hardware storage device that stores computer-executable instructions that are executable by the processor to cause the computer system to perform at least the following: 

based at least on identifying a first machine type of the native ABI, emit the first machine type into a machine type field of the hybrid binary image, the machine type field being structured to be utilized when the hybrid binary image is loaded by a native process executing under the native ABI; 
based at least on identifying a first function that is foldable, emit into the hybrid binary image a compiled version of the first function that is executable under both of the native ABI and the compatibility ABI, the compiled version of the first function being structured to call a first compiled version of a second function that is non-foldable when the hybrid binary image is loaded by a native process executing under the native ABI, the first compiled version of the second function being executable under the native ABI; and 
based at least on identifying a first function that is non-foldable, emit, into the hybrid binary image, both of (i) a first compiled version of the first function that is executable under the native ABI, and (ii) a second compiled version of the first function that is executable under the compatibility ABI; 

based at least on identifying a second function that is foldable, emit into the hybrid binary image a compiled version of the second function that is executable under both of the native ABI and the compatibility ABI, the compiled version of the second function being structured to call the first compiled version of the first function when the hybrid binary image is loaded by the native process; and
emit, into the hybrid binary image, a fixup table that is structured to be utilized when the hybrid binary image is loaded by a compatibility process executing under the compatibility ABI, the fixup table defining a one or more transformations to memory loaded from the hybrid binary image, the one or more transformations including a first transformation that configures the compiled version of the first function to call a second compiled version of the second function instead of the first compiled version of the second function, the second compiled version of the second function being executable under the compatibility ABI.
emit, into the hybrid binary image, a fixup table that is structured to be utilized when the hybrid binary image is loaded by a compatibility process executing under the compatibility ABI, the fixup table defining a plurality of transformations to memory data loaded from the hybrid binary image, the plurality of transformations including: a first transformation that adjusts the machine type field to comprise a second machine type of the compatibility ABI; and

a second transformation that configures the compiled version of the second function to call the second compiled version of the first function instead of the first compiled version of the first function.



Examiner’s Statement of Reasons for Allowance
Claims 21-40 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 21, 29 and 37.
The closest prior arts are:
Texeira et al. (US20190108036) teaches stack frame unwinding for exception handling.  a host computing device 300 in accordance with one aspect that is configured to compile code to create hybrid binaries (e.g., a Hybrid x86.sub./ARM64 compiled hybrid binaries) in an emulation environment, and perform exception handling across frames in a stack having distinct ABIs. The host computing device 300 provides functionality to various applications via one or more interfaces such as APIs or application binary interfaces (ABIs). In one aspect, the host computing device is configured as a native host machine wherein hybrid binaries are used for guest applications implemented on a native host. A hybrid binary is a special native binary that has been compiled to facilitate interoperability with a guest architecture emulator, and the host computing device 300 may be, for example, an ARM 32 or ARM 64 architecture based machine (see at least paragraph [0039]).  The emulator 310 may maintain a translation table 322. For example, the translation table 322 may be used by the emulator 310 to check whether a particular set of instructions have been translated and loaded for execution.  By doing this check before translating the instructions with the compiler 318, or the interpreter 320, the emulator 310 avoids compilation overhead. It should be noted that the term “table” is used generically to refer to different data structures and that the translation table 322 may be implemented using arrays, structures, classes, linked lists, trees, etc. (see at least paragraph [0047]).
Lin et al. (US 20140222410) teaches pre-builds translations of kernel functions (KFs) and loads them into a translation pool and corresponding indexed table. The KFs are thus quickly loaded and do not necessarily await trapping and emulation via a LIB emulator. This results in faster access to KFs. Other embodiments provide hybrid emulation where some application functions (e.g., those that need quick performance) are translated from a source ISA library while other applications functions are processed via emulation to a target ISA library. Doing so provides faster access to certain functions. Other embodiments are described herein (see at least the Abstract).
Bond et al. (US 10289435) teaches a host computing device comprising: at least one processing device configured to implement a host instruction set architecture (ISA) that is native to the host computing device; and at least one computer-readable storage medium storing host ISA instructions, wherein the at least one computer-readable storage medium includes a memory, and wherein the host ISA instructions, when executed by the at least one processing device, cause the at least one processing device to: maintain a translation data structure indicating whether guest ISA binaries have been translated into host ISA binaries and loaded into the memory, the translation data structure mapping guest ISA addresses used by a guest operating system or a guest application to reference the guest ISA binaries to host ISA addresses of the host ISA binaries in the memory, the guest ISA binaries being in a guest ISA that is not native to the host computing device; receive a request from the guest operating system or the guest application to load a particular guest ISA binary into the memory; check the translation data structure to determine whether a particular host ISA binary corresponding to the particular guest ISA binary has already been loaded into the memory; in a first instance when the particular host ISA binary corresponding to the particular guest ISA binary has already been loaded into the memory, execute the particular host ISA binary upon request; and in a second instance when the particular guest ISA binary has already been translated into the particular host ISA binary in the host ISA and the particular host ISA binary is not yet loaded into the memory: load the particular host ISA binary into the memory; update the translation data structure with a record indicating that the particular host ISA binary has been translated and is located in the memory at a particular host ISA address, the record having a particular guest ISA address used by the guest operating system or the guest application to reference the particular guest ISA binary; and execute the particular host ISA binary upon request (see col.17, lines 27-67).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims 21, 29 and 37:
“…generating a hybrid binary image, the hybrid binary image being executable under both a native application binary interface (ABI) and a compatibility ABI…based at least on identifying a first function that is foldable, emit into the hybrid binary image a compiled version of the first function that is executable under both of the native ABI and the compatibility ABI, the compiled version of the first function being structured to call a first compiled version of a second function that is non-foldable when the hybrid binary image is loaded by a native process executing under the native ABI, the first compiled version of the second function being executable under the native ABI; and emit, into the hybrid binary image, a fixup table that is structured to be utilized when the hybrid binary image is loaded by a compatibility process executing under the compatibility ABI, the fixup table defining a one or more transformations to memory loaded from the hybrid binary image, the one or more transformations including a first transformation that configures the compiled version of the first function to call a second compiled version of the second function instead of the first compiled version of the second function, the second compiled version of the second function being executable under the compatibility ABI”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191